Holmes, C. J.
This is a summary process brought by a landlord against his tenants, under Pub. Sts. c. 175, § 1, to recover possession of the premises demised. The original term of the tenants’ lease had expired, but the lease contained a clause for renewal for two years more. The question is whether this clause constitutes a defence. It is suggested that the tenants did hot get a term for the additional two years merely by complying with the conditions and holding over, without a new lease, and that the clause is not available as an equitable defence, because the case is in the Superior Court by appeal, and such defences are not available in the Municipal Court from which it came.
The whole lease is not before us. The clause in question is; “ The lessees shall have the privilege of renewal for the further period of two years from the expiration hereof at an annual rental of eighteen hundred dollars,” etc., provided three months’ notice is given. The notice was given, and rent at the rate mentioned, which was an increase upon the .sum payable for the first two years, was paid. It would be a strong thing to say that under such circumstances the lessee “holds possession without right ” within the meaning of the statute, even technically at common law. We see no reason why under the words quoted from the lease the "tenant is not to be regarded as in of the additional term. See McGrath v. Boston, 103 Mass. 369, 371, 372. We also see no difficulty, if the tenant has only a covenant, and it is necessary to resort to equity, in allowing, the covenant to be set up as an equitable defence under St. 1883, c. 223, § 14. Nott v. C. T. Sampson Manuf. Co. 142 Mass. 479. This is an action at law. The tenant would be entitled to an injunction. 103 Mass. 372. It does not matter that the defence was not available in the Municipal Court. The equitable defence merely dispenses with the necessity for filing an independent bill. See Pub. Sts. c. 155, § 28. Derick v. Taylor, 171 Mass. 444, 445, 446.

Judgment for defendants.